DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/18/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US Pub. 2019/0137414.)
Regarding claim 1, Nomura discloses an image forming device 100 (par. 0046), comprising: a forming unit 18 (par. 0067) that forms line images each having a different line width (par. 0088) ; an adhesion amount detector 202 that detects a toner adhesion amount for each of the line images (par. 0088, 0147); a correction coefficient determiner 203 that determines, according to the toner adhesion amounts detected for each line width, correction coefficients for a gradation value of the line images of each line width (par. 0189); and a correction unit 11 that corrects a gradation value of a line image using a correction coefficient corresponding to the line width of the line image when forming the line image (par. 0282-0284.)
Regarding claim 2, Nomura discloses wherein each of the line images, which each have a different line width, are affected to a different extent by an edge effect (par. 0088.)  
Regarding claim 3, Nomura discloses wherein the correction coefficients are determined so that, for each line image, the toner adhesion amount of the line image formed with a corrected gradation value becomes a toner adhesion amount corresponding to the gradation value before correction, due to an edge effect (par. 0127, fig. 11.)
Regarding claim 10, Nomura discloses wherein the different line widths of the line images linearly increment in line width (par. 0128.)
Regarding claim 11, Nomura discloses wherein the line images include line images having line widths of 1 dot or less (par. 0128.)

Allowable Subject Matter
Claims 4-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOANG X NGO/Primary Examiner, Art Unit 2852